    Case 16-01580         Doc 175      Filed 12/19/18 Entered 12/19/18 11:11:53               Desc Main
                                        Document     Page 1 of 5


                                  UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           Eastern DIVISION

In re: YOUNG, JOHN D.                                  §         Case No. 16-01580
                                                       §
                                                       §
                                                       §
                     Debtor(s)


                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                   APPLICATIONS FOR COMPENSATION
                                     AND DEADLINE TO OBJECT (NFR)

         Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Eugene Crane, trustee
of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have filed
final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                               219 S. Dearborn Street
                                                     Courtroom
                                                 Chicago, IL 60604
         Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the
objections upon the trustee, any party whose application is being challenged and the United States Trustee. A
hearing on the fee applications and any objection to the Final Report will be held at 10:30 AM on 01/29/2019 in
Courtroom 682, Dirksen Federal Courthouse, 219 S. Dearborn, Chicago, IL 60604. If no objections are filed,
upon entry of an order on the fee applications, the trustee may pay dividends pursuant to FRBP 3009 without
further order of the Court.


Date Mailed: 12/19/2018                                    By:: /s/ Eugene Crane
                                                                                   Trustee
Eugene Crane
135 S. La Salle Street
Suite 3705
Chicago, IL 60603
(312) 641-6777




UST Form 101-7-NFR (10/1/2010)
      Case 16-01580          Doc 175        Filed 12/19/18 Entered 12/19/18 11:11:53                         Desc Main
                                             Document     Page 2 of 5



                                       UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF ILLINOIS
                                             Eastern Divsion DIVISION

In re:YOUNG, JOHN D.                                          §      Case No. 16-01580
                                                              §
                                                              §
                                                              §
                        Debtor(s)


                                     SUMMARY OF TRUSTEE’S FINAL REPORT
                                     AND APPLICATIONS FOR COMPENSATION

                   The Final Report shows receipts of :                              $                         18,000.00
                   and approved disbursements of:                                    $                            212.52
                   leaving a balance on hand of1:                                    $                         17,787.48

               Claims of secured creditors will be paid as follows:

  Claim        Claimant            Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                                Claim                       Date               Payment
  5S           Temperature             244,863.50                 244,863.50                          0.00               0.00
               Equipment
               Corporation c/o
               Kohner, Mann
               & Kailas, S.C.
  7            JPMorgan                145,287.01                 145,287.01                          0.00               0.00
               Chase Bank,
               NA Chase
               Records
               Center

                                                  Total to be paid to secured creditors:          $                      0.00
                                                  Remaining balance:                              $                 17,787.48

               Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                                Total           Interim          Proposed
                                                                              Requested       Payments to           Payment
                                                                                                    Date
  Trustee, Fees - Eugene Crane                                                   2,550.00              0.00         2,027.42
  Attorney for Trustee Fees - Crane, Simon, Clar & Dan                         18,887.00               0.00       15,016.46
  Attorney for Trustee, Expenses - Crane, Simon, Clar & Dan                         93.60              0.00            93.60

           1
            The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
      earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
      receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
      account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
      Case 16-01580         Doc 175       Filed 12/19/18 Entered 12/19/18 11:11:53                   Desc Main
                                           Document     Page 3 of 5


                   Total to be paid for chapter 7 administrative expenses:                   $              17,137.48
                   Remaining balance:                                                        $                 650.00

              Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                            Total           Interim      Proposed
                                                                          Requested       Payments to       Payment
                                                                                                Date
  Prior Chapter Trustee Compensation - United States Trustee                  650.00             0.00         650.00
  Prior Chapter Trustee Compensation - United States Trustee                     0.00            0.00            0.00

                   Total to be paid for prior chapter administrative expenses:               $                 650.00
                   Remaining balance:                                                        $                   0.00

                In addition to the expenses of administration listed above as may be allowed by the Court,
       priority claims totaling $4,916.40 must be paid in advance of any dividend to general (unsecured)
       creditors.
                Allowed priority claims are:
  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
  20          IL Dept of Revenue                             4,916.40                     0.00                   0.00
              Bankruptcy Section

                                                  Total to be paid for priority claims:      $                       0.00
                                                  Remaining balance:                         $                       0.00

               The actual distribution to wage claimants included above, if any, will be the proposed
       payment less applicable withholding taxes (which will be remitted to the appropriate taxing
       authorities).
               Timely claims of general (unsecured) creditors totaling $422,458.89 have been allowed and
       will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
       timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
       applicable).
              Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
  1           Golan & Christie, LLP c/o                      6,152.50                     0.00                   0.00
              Robert R Benjamin, Esq
  2           Parkview Orthopaedic Group,                    1,909.36                     0.00                   0.00
              S.C. Michael R. Naughton
  3           Simmons First National Bank                    5,783.86                     0.00                   0.00
  4           Monee Dental Assoc. c/o                          653.00                     0.00                   0.00
              Collection Professionals Inc.




UST Form 101-7-NFR (10/1/2010)
      Case 16-01580         Doc 175      Filed 12/19/18 Entered 12/19/18 11:11:53                 Desc Main
                                          Document     Page 4 of 5


  Claim       Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                      of Claim                 to Date               Payment
  5U          Temperature Equipment                      356,351.59                    0.00                    0.00
              Corporation c/o Kohner, Mann
              & Kailas, S.C.
  6           CAPITAL ONE, N.A. C/O                            55.35                   0.00                    0.00
              BECKET AND LEE LLP
  8-3         Internal Revenue Service                          0.00                   0.00                    0.00
  9           Schwab Legal Group LLC                      14,983.80                    0.00                    0.00
  10          US DEPT OF EDUCATION                        18,972.61                    0.00                    0.00
              CLAIMS FILING UNIT
  11          Creditors Discount and Audit                  1,085.56                   0.00                    0.00
              Company
  12          Auto-Owners Insurance                           763.76                   0.00                    0.00
              Company
  13          Capital One NA c/o Becket                        55.35                   0.00                    0.00
              and Lee LLP
  14          Capital One NA c/o Becket                        55.35                   0.00                    0.00
              and Lee LLP
  17          303 Pearl Avenue SUITE A                    14,983.80                    0.00                    0.00
  18          Monee Dental Assoc.                             653.00                   0.00                    0.00

                      Total to be paid for timely general unsecured claims:               $                     0.00
                      Remaining balance:                                                  $                     0.00

               Tardily filed claims of general (unsecured) creditors totaling $51,610.00 have been allowed
       and will be paid pro rata only after all allowed administrative, priority and timely filed general
       (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
       percent, plus interest (if applicable).
              Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                      of Claim                 to Date               Payment
  19          Hibu Inc. fka Yellowbook Inc.               51,610.00                    0.00                    0.00

                      Total to be paid for tardily filed general unsecured claims:        $                     0.00
                      Remaining balance:                                                  $                     0.00

                Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
       after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
       dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
       applicable).




UST Form 101-7-NFR (10/1/2010)
   Case 16-01580         Doc 175      Filed 12/19/18 Entered 12/19/18 11:11:53                 Desc Main
                                       Document     Page 5 of 5


           Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
    ordered subordinated by the Court are as follows:

  Claim    Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                  of Claim                 to Date               Payment

                                                     None

                                           Total to be paid for subordinated claims: $                        0.00
                                           Remaining balance:                        $                        0.00




                                               Prepared By: /s/ Eugene Crane
                                                                                 Trustee
    Eugene Crane
    135 S. La Salle Street
    Suite 3705
    Chicago, IL 60603
    (312) 641-6777




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
